Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of the discovery of prior art, the indication of allowance of claims 1, 16, and 20 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6,10-12, and 14-15, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US pub 20170263518).   
With respect to claim 1, Yu et al. teach a semiconductor device, comprising (see figs. 1-31, particularly fig. 19 and associated text): 
a dielectric interposer 44 (resin/epoxy) having a first surface (top) and a second surface (bottom) opposite to the first surface; 
a first redistribution layer (RDL) 62 over the first surface of the dielectric interposer; 
an electronic component 66A,66B,66C over and electrically connected to the first RDL; 

a plurality of electrical conductors 70 over the second surface of the dielectric interposer.  
a second RDL 50 over the second surface of the dielectric interposer; and; and 
a plurality of conductive structures 30 through the dielectric interposer and directly contacting the dielectric interposer, wherein the conductive structures are electrically connected to the first RDL and the second RDL.
With respect to claims 5 and 6, Yu et al. teach the organic dielectric material comprises polyimide (resin), polymethyl methacrylate (PMMA), polybenzoxazole (PBO) or a combination thereof. See para 0024.
 With respect to claim 10, Yu et al. teach the electrical conductors are electrically connected to the conductive structures through the second RDL.  
      	With respect to claim 11, Yu et al. teach an encapsulant 69 over the first RDL and enclosing the electronic component.  
With respect to claim 12, Yu et al. teach the first RDL comprises one or more insulative layers, and one or more conductive layers through the one or more insulative layers.  
With respect to claim 14, Yu et al. teach an underfill layer (part of 69 between the component and interconnect) between the electronic component and the first RDL and surrounding the electrical connectors.  
With respect to claim 15, Yu et al. teach a package substrate 56,54 over and electrically connected to the plurality of electrical conductors.  
 the conductive structures are protruded from the second surface of the dielectric interposer.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US pub 20170263518).   
With respect to claim 20, Yu et al. teach a semiconductor device, comprising (see figs. 1-31, particularly fig. 19 and associated text): 
a non-semiconductive dielectric interposer 44 (resin/epoxy) having a first surface (top) and a second 4TSMC REF: P20170738US01 surface (bottom) opposite to the first surface; 
a first redistribution layer (RDL) 62 over the first surface of the non-semiconductive dielectric interposer; 
an electronic component 66A,66B,66C over and electrically connected to the first RDL;
a plurality of electrical connectors 64,68 between and electrically connected to the first RDL and the electronic component; 
a second RDL 50 over the second surface of the non-semiconductive dielectric interposer; 

a plurality of conductive structures 30 through the non-semiconductive dielectric interposer, wherein the conductive structures are protruded from the second surface of the non-semiconductive dielectric interposer and the conductive structures are electrically connected to the first RDL and the second RDL.  
With respect to claim 21, Yu et al. teach a thickness (vertical) of the plurality of conductive structures is greater than a thickness (vertical) of the non- semiconductive dielectric interposer.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US pub 20170263518) as applied to claims 1, 5-6,10- above, and further in view of Kuo (US pub 20160372410) and May (US pub 20170278780).
	With respect to claim 2, Yu et al. fail to teach the range for the thickness for the dielectric interposer.
	However,  it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the thickness for the dielectric interposer through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
	With respect to claims 3 and 4, Yu et al. fail to teach the inorganic dielectric material comprises silicon oxide, silicon nitride, silicon oxynitride or a combination thereof.
	However, the use of silicon oxide or silicon nitride as interposer material is well-known in semiconductor art.
	With respect to claim 7, Yu et al. fail to teach the dielectric interposer is a multi-layered interposer.  
	Kuo teaches an interposer made of multi-layered dielectric layer. See para 0012.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Kuo into the device of Yu et al. to form a package structure without the use of silicon vias and adhesive. See para 0012.
With respect to claim 9, Yu et al. fail to teach the conductive structure includes a trapezoid cross sectional shape.

	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of May into the device of Yu et al. to achieve routing density optimization. See para 0001.


 Claims 16, 17, 18, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US pub 20170263518) in combination with Kuo (US pub 20160372410) and May (US pub 20170278780).
With respect to claim 16, Yu et al. teach a semiconductor device, comprising (see figs. 1-31, particularly fig. 19 and associated text): 
a dielectric layer 44 (resin/epoxy) having a first surface (top) and a second (bottom) surface opposite to the first surface, 
a first interconnection layer 62 over the first surface of the dielectric layer, wherein the first interconnection layer comprises a redistribution layer (RDL); 
  a second interconnection layer 50 over the second surface of the dielectric layer; 
an electronic component 66A,66B,66C over the first interconnection layer; 

a plurality of electrical conductors 70 over the second surface of the dielectric layer; and 
a plurality of conductive structures 30 through the dielectric films of the dielectric layer, and electrically connected to the first interconnection layer, the second interconnection layer and the electrical conductors
With respect to claim 16, Yu et al. fail to teach the dielectric interposer is a multi-layered dielectric interposer.  
	Kuo teaches an interposer made of multi-layered dielectric layer. See para 0012.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Kuo into the device of Yu et al. to form a package structure without the use of silicon vias and adhesive. See para 0012.
With respect to claim 16, Yu et al. fail to teach the conductive structure includes a trapezoid cross sectional shape.
	May teaches a conductive structure includes a trapezoid cross sectional shape. See fig. 4 and para 0001.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of May into the device of Yu et al. to achieve routing density optimization. See para 0001.

 	With respect to claim 17, Yu et al. in combination with Kuo teach wherein each of the dielectric films individually includes an inorganic material or an organic material (resin).  See para 0024.

	With respect to claim 18, Yu et al. teach the electrical conductors are electrically connected to the conductive structures through the second interconnection layer.  
	With respect to claim 19, Yu et al. teach the RDL comprises one or more insulative layers, and one or more conductive layers through the one or more insulative layers.  

Conclusion

 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814